Citation Nr: 0719915	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  03-34 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability, to include as a residual of a head injury.

2.  Entitlement to service connection for tinnitus, to 
include as a residual of a head injury.

3.  Entitlement to service connection for vertigo, to include 
as a residual of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to January 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has held that where there has been a determination 
that the veteran is entitled to SSA benefits, the records 
concerning that decision are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the medical records from SSA pertaining to any original award 
of disability benefits and any continuing award of benefits 
should be requested and associated with the claims file.

The record reflects that the veteran is in receipt of Social 
Security benefits.  (See Transcript of May 10, 2007 Board 
video-conference hearing, page 25.)  However, the Board 
observes that the record does not contain a copy of the 
determination granting such benefits or the clinical records 
considered in reaching the determination.  The record does 
not reflect that the VA has sought to obtain those records.  
Such records may be useful in adjudicating the veteran's 
claims.



Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration 
should be contacted and asked to furnish 
a copy of all disability determinations 
pertaining to the veteran and all 
clinical records that were considered in 
adjudicating his claim(s) for SSA 
disability benefits.

2.  If additional evidence is obtained, 
if appropriate, the veteran's claims 
folder should be forwarded to an 
appropriate specialist for consideration 
in rendering an opinion as to whether it 
is at least as likely as not that the 
veteran's current bilateral hearing loss, 
vertigo, and tinnitus are etiologically 
related to any incident of the veteran's 
active service.  

3.  When the above action has been 
accomplished, the issues on appeal should 
be readjudicated.  If any of the benefits 
sought on appeal are not granted, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and be afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
appropriate. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


